CONCURRING OPINION BY
Senior Judge KELLEY.
I concur in the majority’s decision in this matter but write separately with respect to the point raised on page 11 of the majority opinion. Section 1638 of the Election Code1 requires that campaign advertisements, including newspaper advertisements, disclose the identity of the person or committee which has paid for and authorized the advertisements. As pointed out by the majority, “the absence of the costs of those ads in the election reports would not imperil the public’s confidence in the election because the public was aware that Cartwright expended funds to place them in the Ledger whether they were listed on the report or not.” Majority Opinion at 11. Therefore, due to the specific requirements of the Election Code regarding advertisements, I believe that the foregoing alone is sufficient to find that Cartwright’s oversight in omitting the incurred advertising expenses in his pre-and post-election campaign finance reports was not a violation of the Election Code.

. Act of June 3, 1937, P.L. 1333, as amended, 25 P.S. § 3258.